Action for personal injuries. Plaintiffs were cement workers employed by the Wood Crest Company, a general contractor. Defendant, appellant, with other contractors, was engaged in the construction of a sewerage disposal plant at Mamaroneek, N. Y. Plaintiffs were injured through the negligence of defendant, appellant, in permitting a piece of machinery to strike and break the scaffold upon which plaintiffs were standing, causing them to be dislodged and to fall into a pit. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.